Citation Nr: 1146291	
Decision Date: 12/19/11    Archive Date: 12/29/11

DOCKET NO.  07-29 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with major depression prior to July 11, 2011, and to a rating in excess of 50 percent for the disability from that date. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel





INTRODUCTION

The Veteran had active military service from June 1968 to June 1970 and active air service from July 1990 to August 1991 and from January 2000 to April 2000. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

When this case was before the Board in April 2011, it was remanded for additional development.  The case since has been returned to the Board for further appellate action.

In a subsequent rating decision in August 2011, the Veteran's disability rating for his PTSD was increased from 30 percent to 50 percent.  This action did not satisfy the Veteran's appeal.  


FINDINGS OF FACT

1.  For the period prior to July 11, 2011, the occupational and social impairment from the Veteran's PTSD with major depression more nearly approximated occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks than reduced reliability and productivity.
 
2.  For the period from July 11, 2011, the occupational and social impairment from the Veteran's PTSD has more nearly approximated reduced reliability and productivity than deficiencies in most areas.






CONCLUSION OF LAW

The criteria for rating in excess of 30 percent for PTSD with major depression prior to July 11, 2011, and in excess of 50 percent for the disability from that date are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking a rating in excess of 30 percent for PTSD with major depression prior to July 11, 2011, and a rating in excess of 50 percent for the disability from that date.  The Board will initially discuss certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the Court has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the record reflects the originating agency provided the Veteran with the notice required by the VCAA by letters mailed in February 2006 and April 2006, to include notice of the effective-date and disability-rating elements, prior to the initial adjudication of the claim. 

The Board also finds VA has complied with its duty to assist the Veteran in the development of the claim herein decided.  In this regard, the record also reflects that service treatment records (STRs) and pertinent post-service medical records have been obtained and that the Veteran has been afforded appropriate VA examinations.

Neither the Veteran nor his representative has identified any other evidence that could be obtained to substantiate the claim.  The Board also is unaware of any such evidence.  Therefore, the Board is satisfied that the originating agency has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011).

PTSD and major depressive disorder are rated under the following criteria:.

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011).

Additionally, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2011).

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the Veteran's service-connected PTSD with major depression.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  

Service connection for PTSD with major depression was granted in a May 2006 rating decision that assigned a 30 percent schedular rating, effective January 30, 2006.  As noted above, the disability evaluation was ultimately increased to 50 percent, effective July 11, 2011.

In response to his claim for service connection for PTSD, the Veteran was afforded a VA examination in April 2006.  The Veteran reported that his job at a hospital was good for him, that much of his social activity centered around his church life, and that he was now getting along with others.  The Veteran reported that his psychiatric symptoms and their effects included nightmares; marital problems; prior violent episodes at work, losing his job because he hit a supervisor; survivor guilt; a long history of alcohol abuse that he quit 10 years ago; problems with his temper; suicidal thoughts from the time of his spouse's death; and anxiety, but he denied any current or recent homicidal or suicidal ideation.  The VA examiner noted that the Veteran was alert, oriented, properly groomed, had intact memory and concentration, and had normal verbal comprehension and abstract ability.  In pertinent part the VA examiner diagnosed PTSD and major depressive disorder and assigned a GAF score of 61.  The VA examiner opined that the Veteran appeared to have stabilized, largely through the influence of a very supportive church congregation.

VA mental health treatment records prior to July 11, 2011, are significant for reported PTSD symptoms to include intrusive thoughts; anxiety; sleep disturbances; nightmares; social isolation; hyperarousal; avoidance behaviors; episodes of re-experiencing; depressed mood; intermittent suicidal thoughts that were fleeting without intent or plan; and irritability.  In addition, a VA treatment record in October 2006 shows the Veteran reported recently taking a job around others and was finding great satisfaction in his work.  The Board notes that the Veteran later reported in September 2007 that he quit this job due to an inability to get along with his supervisor.  The Veteran also reported being active in his church on various dates.  The GAF scores ranged from 45 to 70.

In the Veteran's formal appeal, VA Form 9, submitted in July 2007 he stated that his PTSD had worsened despite an increase in medication to aid in sleep, that he continued to have many disturbances to include flashbacks and sleep disturbances, and that his social involvement continued to be problematic involving his living space with his brother.

The Veteran was afforded a VA examination in August 2007 in which he reported living with his brother with whom he had a moderately stormy relationship, making plans to become a pastor in his church, and that his final unemployment periods were due "somewhat" to PTSD and due to physical problems as well.  He reported PTSD symptoms and their effects of sleep disturbances, waking with cold sweats; being frightened; increased medication; social isolation, staying to himself almost exclusively; suicidal thoughts but no intent; and depression.  The VA examiner noted that the Veteran was well-groomed, oriented in all spheres, had normal speech and appropriate affect, and had no memory loss, concentration, or attention impairment.  The VA examiner diagnosed PTSD, moderate increase in symptoms and assigned a GAF of 58.

In response to the Board's April 2011 remand, the Veteran was afforded a VA examination on July 11, 2011, in which he reported PTSD symptoms to include a preference of being by himself; a short attention span; passive suicidal ideation weekly; sleep disturbances, waking in cold sweats due to nightmares; panic attacks once a month; homicidal thoughts; episodes of violence; mildly impaired immediate memory; recurrent and intrusive distressing recollections of events; avoidance; detachment; estrangement; restricted range of affect; increased arousal; and feelings of guilt and loss of interest.  He was not intact to person and was not able to recall the VA examiner's name.  The Veteran also reported that he had gotten closer to one of his daughters, that his relationships with his other three children were about the same and were "pretty good," and he had increased his activities in the church.  The VA examiner noted that the Veteran was neatly groomed, speech was unremarkable, he had appropriate and full affect, and remote and recent memories were normal but immediate memory was mildly impaired.  In pertinent part the VA examiner diagnosed PTSD and assigned a GAF score of 60.  The VA examiner opined that the Veteran did not have total occupational and social impairment due to PTSD signs and symptoms, but because his church and religious beliefs maintained such a strong impact on him, it was doubtful that he would demonstrate as high of a level of functioning in a facility/environment other than church.

On review of the evidence above, the Board finds that prior to July 11, 2011, the occupational and social impairment from the Veteran's PTSD with major depression more closely approximated occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks than reduced reliability and productivity; and from July 11, 2011, the occupational and social impairment from the Veteran's PTSD has more nearly approximated reduced reliability and productivity than deficiencies in most areas.  

In determining that the Veteran's PTSD with major depression warrants the aforementioned disability ratings, the Board has considered the GAF scores assigned for the Veteran.  GAF scores are based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32.

A GAF score of 41-50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).

A score of 51-60 is appropriate where there are, "moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."

A score of 61-70 is indicated where there are, "some mild symptoms (e.g., depressed mood and mild insomnia or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships." 

In this case the majority of GAF scores assigned for PTSD with major depression are consistent with the Veteran's moderate symptoms as detailed by the various examiners and treating providers.  However, the GAF scores do not correlate to any specific rating.  The Board has found the examination findings and the actual assessments of the Veteran's occupational and social functioning to be more probative than the GAF scores.

The evidence of record shows that prior to July 11, 2011, the Veteran's PTSD caused mild impairment of occupational and social functioning with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, which is squarely within the criteria for the 30 percent rating.  A schedular rating of 50 percent rating is awarded for occupational and social impairment with reduced reliability and productivity, but prior to July 11, 2011, the evidence did not show the Veteran's PTSD impairment more nearly approximates such impairment.  

The Board notes that the Court has held that the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

To this point, specific symptoms associated with the 50 percent rating include flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.  Review of the evidence of record prior to  July 11, 2011, shows that the Veteran's PTSD caused disturbances of motivation and mood and difficulty in establishing effective work and social relationships, but the other symptoms were absent.  The record repeatedly showed no flattened affect; normal speech; no difficulty in understanding complex commands; no impairment of short-and long-term memory; and no impaired abstract thinking.  Although he reported having panic attacks in correspondence received in July 2007, he did not report this to VA examiners prior to July 2011 and did not indicate that the attacks occurred more than once a week.  Moreover, although there was indication of difficulty in establishing effective work and social relationships, the Veteran repeatedly stated that he was very active in church and was periodically finding satisfying work, to include with others.

Although the Veteran reported suicidal ideation prior to July 2011, a symptom under the 70 percent criteria, the Board finds that this higher rating is not warranted as the prior suicidal ideation was generally addressed in relation to the passing of his spouse or was mentioned as a fleeting thought without intent or plan.  Moreover, as addressed above, the higher evaluation would only be assigned if the disability picture more nearly approximated the criteria required for that rating, and suicidal ideation is but one of the symptoms under the 70 percent criteria.  

The evidence of record shows that from July 11, 2011, the Veteran's PTSD with major depression caused increased impairment of occupational and social functioning with reduced reliability and productivity, warranting a 50 percent rating.  A schedular rating of 70 percent is awarded for occupational and social impairment that more nearly approximates deficiencies in most areas, but the evidence does not show the Veteran's impairment more nearly approximates such impairment from July 11, 2011.  

To this point, specific symptoms associated with the 70 percent rating include suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Review of the evidence of record from July 11, 2011, shows that the Veteran's PTSD caused passive suicidal ideation weekly, impaired impulse control, but the other symptoms were absent.  The record shows no obsessional rituals; speech unremarkable; no spatial disorientation; and adequate hygiene and appearance.  Although the Veteran repeatedly indicated that he had issues with his brother, he has lived with this sibling for a period of time.  He also reported having a closer relationship with one of his daughters, that his relationships with his other three children were "pretty good," and he had increased his activities in church. 

For the reasons above the Board finds the criteria for a rating in excess of 30 percent prior to July 11, 2011, and to a rating in excess of 50 percent from that date are not met. 

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted more than the assigned ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

VA must also consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in arriving at the determination above the Board has considered the lay evidence offered by the Veteran and his representative in the form of correspondence to VA in which it has generally been asserted that the Veteran is entitled to higher disability ratings for his PTSD with major depression due to his reported symptoms.  Although the Veteran is competent to report his own overall symptomology, and in affording those statements full credibility, they do not show that his impairment more closely approximate the schedular criteria for the next higher evaluations.

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b) (1).  The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008). 

In the case at hand, the record reflects that the Veteran has not required hospitalization for the service-connected PTSD with major depression, and the manifestations of the disability are not in excess of those contemplated by the schedular criteria.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned ratings.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.

The Board notes that a claim for a total rating based on individual unemployability (TDIU) has not been adjudicated by the RO.  According to VA General Counsel, the question of TDIU entitlement may be considered as a component of an appealed increased rating claim if the TDIU claim is based solely upon the disability or disabilities which are the subject of the increased rating claim.  If the veteran asserts entitlement to a TDIU based in whole or in part on other service-connected disabilities which are not the subject of the appealed RO decision, the Board lacks jurisdiction over the TDIU claim except where appellate jurisdiction is assumed in order to grant a benefit, pursuant to 38 C.F.R. 19.13(a).  See VAOGCPREC 6-96.  VA General Counsel opinions are binding on the Board.  See 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507 (2007).  The Board notes that the Veteran stated in his August 2007 VA examination that his final unemployment periods were due "somewhat" to PTSD and due to physical problems as well.  In the Board's opinion, none of the Veteran's statements and none of the other evidence of record raise the issue of entitlement to a total rating based on unemployability due to the service-connected psychiatric disability.  Therefore, a TDIU claim is not properly before the Board; however, the Veteran is free to submit such a claim if he believes that he is unemployable due to service-connected disability or disabilities.

In reaching its decision, the Board has considered the benefit-of-the-doubt rule; but had determined that it does not apply in this case because the preponderance of the evidence is against claim.




ORDER

Entitlement to a rating in excess of 30 percent for PTSD with major depression prior to July 11, 2011, and to a rating in excess of 50 percent for the disability from that date is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


